IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60232
                          Summary Calendar



MIGUEL ANGEL RUIZ-RUIZ, also known as
Miguel Angel Ruiz,

                                         Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 224 615
                        --------------------
                          December 16, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Miguel Angel Ruiz-Ruiz petitions this court for review of

the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s order denying Ruiz’ application for

cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(1) and

dismissing his appeal.   Ruiz contends that the BIA erred by not

considering factors relevant to whether he satisfied the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60232
                                  -2-

“exceptional and extremely unusual hardship” requirement of

8 U.S.C. § 1229b(b)(1)(D).

     The Illegal Immigration Reform and Immigrant Responsibility

Act’s (IIRIRA) restrictions on judicial review apply to cases in

which removal proceedings were commenced on or after April 1,

1997, the effective date of the IIRIRA.     See DeLeon-Holguin v.

Ashcroft, 253 F.3d 811, 813 (5th Cir. 2001).     Under the IIRIRA,

we lack subject matter jurisdiction to review claims for

discretionary relief, such as cancellation of removal.     See

8 U.S.C. § 1252 (a)(2)(B)(i); Eyoum v. INS, 125 F.3d 889, 891

(5th Cir. 1997).   Because Ruiz’ case was commenced in June 1997,

after the effective date of the IIRIRA, we lack subject matter

jurisdiction over this appeal.

     The petition for review is DISMISSED FOR LACK OF

JURISDICTION.